Title: From James Madison to William S. Stone, 26 August 1818
From: Madison, James
To: Stone, William S.


Dear Sir
Montpellier Aug 26. 1818
Capt. Walker with whom Eddins was in Treaty for my Wheat having signified yesterday his acceptance of the terms proposed to him, viz nine shillings per bushel delivered at his Mill, a concurrence in your memorandum for a bargain is of course precluded.
Be so good as to procure or reserve for me about twenty five tons of best Plaster, which we shall soon be able to begin waggoning up. Friendly respects
James Madison
